Winslow, J.
A verdict for the defendant in this case should have been directed, because there was no legal contract between the parties after'the expiration of the first three months of service. This school was operated under the township system, and the employment of teachers was in the hands of the executive committee, composed of the president, vice-president, and secretary of the town board of school directors. R. S. 1878, sec. 528. The manner in which a teacher’s contract must be made is contained in sec. 529, as amended by Laws of 1887, ch. 297, as follows: “ The executive committee shall employ so many qualified teachers as they shall deem necessary to give instruction in all the schools under the charge of the board. Each contract shall be in writing; shall be signed by the teacher and by the president and secretary; shall specify the wages per week, month or year agreed upon by the parties, and when completed shall be filed in the office of the secretary of the town' board of school directors, with a copy of the teacher’s certificate attached thereto.” •
It is familiar law that when a board of public officers is about to perform an act requiring the exercise of discretion and judgment the members must all meet and confer together, or must all be properly notified of such meeting, in *264order to make’the action binding. Individual and independent action, even by a majority of the members of the board, will not suffice. Martin v. Lemon, 26 Conn. 192; School Dist. v. Baier, 98 Wis. 22. In the present case, even conceding that the president and secretary of the town board of school directors individually signed a contract for the teaching of the school by the plaintiff for another six months, still no binding contract was made, because the executive committee never authorized such a contract, and the action of two of the three members of the committee would not be sufficient. This consideration seems to dispose of the entire case. There was never a contract made, except the three-months contract. The powers of school-district officers are limited, and can only be exercised as the statute provides, and the plaintiff is legally charged with notice of the extent of such powers and the manner in which they must be exercised.
By the Oourt.— Judgment reversed, and action remanded for a new trial-